                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION


ANTONIO D. O’NEAL,                                                                           Plaintiff,

v.                                                              Civil Action No. 3:17-cv-P764-DJH

REX E. KELLY et al.,                                                                     Defendants.

                                             * * * * *

                                  MEMORANDUM OPINION

       Plaintiff Antonio D. O’Neal initiated this pro se 42 U.S.C. § 1983 action. On

December 4, 2018, the Court entered an Order directing Plaintiff to advise the Court in writing as

to the status of his criminal charges within 30 days (Docket No. 8). However, the mailing was

returned by the United States Postal Service marked “Return to Sender, Not Deliverable as

Addressed, Unable to Forward” (DN 9).

       Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address . . . to the Clerk and to the

opposing party or the opposing party’s counsel. Failure to notify the Clerk of an address change

may result in the dismissal of the litigant’s case or other appropriate sanctions.”). Rule 41(b) of

the Federal Rules of Civil Procedure authorizes the involuntary dismissal of an action if a

plaintiff fails to prosecute or to comply with an order of the court. See Jourdan v. Jabe, 951 F.2d

108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district court to enter

a sua sponte order of dismissal.”). Although federal courts afford pro se litigants some leniency

on matters that require legal sophistication, such as formal pleading rules, the same policy does

not support leniency from court deadlines and other procedures readily understood by
laypersons, particularly where there is a pattern of delay or failure to pursue a case. Id. at 110.

“Further, the United States Supreme Court has recognized that courts have an inherent power to

manage their own affairs and may dismiss a case sua sponte for lack of prosecution.” Lyons-Bey

v. Pennell, 93 F. App’x 732, 733 (6th Cir. 2004) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962)).

         Plaintiff apparently no longer resides at his address of record, and he has not advised the

Court of a current address. Therefore, neither notices from this Court nor filings by Defendants

in this action can be served on Plaintiff. Because Plaintiff has failed to comply with this Court’s

Local Rules by failing to provide written notice of a change of address, the Court concludes that

this case must be dismissed for lack of prosecution. See, e.g., White v. City of Grand Rapids, 34

F. App’x 210, 211 (6th Cir. 2002) (“[Plaintiff’s] complaint was subject to dismissal for want of

prosecution because he failed to keep the district court apprised of his current address.”).

         The Court will enter a separate Order consistent with this Memorandum Opinion.

Date:     January 29, 2019




                                                             David J. Hale, Judge
                                                          United States District Court
cc:     Plaintiff, pro se
        Defendants
4415.010




                                                  2
